Parker, C. J.
"We are of opinion that the road commissioners are entitled to compensation from those who require their services, and may maintain an action on an implied assumpsit, if their fees are not paid.
They are public officers, it is true, but there is nothing in the statutes which provide for their election, and for the exercise of their duties, which indicates that they are to receive compensation from the public treasury. Public officers, whose compensation is by fees, are almost, if not quite, uniformly paid by the parties.
It is but a few years since the services of the judges of the probate courts were compensated by fees, which were paid or payable by the suitors in that court.
The road commissioners stood, in this respect, like justices of the peace, sheriffs, inspectors, and various other officers, who are not obliged to require their fees in advance, but if they are not paid may maintain a suit for them.
The objection that if an action can be maintained, the commissioners must join, cannot be maintained. The fees are several. The amount due to each for travel is probably rarely alike, and there may often be differences in the number of days which each attend. Burnham v. State, 8 N. H. Rep. 182; Butman v. Abbot, 2 Greenl. 361; Jewett v. Cornforth, 3 Greenl. 107.
. Judgment for the plaintiff.